Marston, J.
"While the evidence in this case does not show the defendant to have at all times acted in the most amiable way towards his wife, yet it is not of that clear and! satisfactory character that is considered requisite to enable a court to dissolve the marriage relation between the parties. What took place between the parties shortly after the marriage is so remote in point of time, in view of their peaceable and on the whole harmonious life1 for so many years afterwards, that we can give it but little prominence. Some of the expressions relied upon are to say the least ambiguous^ dependent upon the smTounding circumstances to give them tone and character, and thus show whether in jest or otherwise, while others were made after the bill was filed and are not entitled to consideration. The chargé of cruelty most strongly relied upon, we cannot safely say has not been magnified and made to appear in a worse light than a true narration would justify.
We must therefore in view of all the facts reverse the decree and dismiss the bill. The. complainant will be allowed the sum of $500 for support during the pendency of this case and for expenses therein.
The other Justices concurred.